888 SEVENTH AVENUE                                                         JOSEPH I. MARCHESE
NEW YORK, NY 10019                                                          Tel: 6 4 6 . 8 3 7 . 7 1 5 0
www.bursor.com                                                             Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                        jmarchese@bursor.com

                                      December 4, 2020

By ECF

James G. Ryan
Cullen Dykman
100 Quentin Roosevelt Blvd
Garden City, NY 11530
jryan@cullenllp.com

Re: Erik Shak v/ Adelphi University, No. 1:20-cv-01951-WFK-RML (E.D.N.Y.)

Dear Mr. Ryan:

       I represent the Plaintiff in the above-referenced action. As instructed by the Court,
attached please find Plaintiff’s Opposition to Defendant’s Motion to Dismiss the First Amended
Complaint, as well as the Declaration of Joseph I. Marchese and exhibits thereto.



                                                   Very truly yours,




                                                   Joseph I. Marchese




CC without enclsoures:

Honorable William F. Kuntz, II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
